


AMENDMENT TO THE ADVISORY AGREEMENT
 
This AMENDMENT dated as of March 1, 2012 to the ADVISORY AGREEMENT made as of
the 30th day of April, 2007, among CERES MANAGED FUTURES LLC (formerly Demeter
Management Corporation), a Delaware limited liability company (the “Trading
Manager”), MORGAN STANLEY SMITH BARNEY KAISER I, LLC (formerly Morgan Stanley
Managed Futures Kaiser I, LLC), a Delaware limited liability company (the
“Trading Company”) and KAISER TRADING GROUP PTY. LTD., a private company
organized under the laws of Australia (the “Trading Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, the Trading Manager, the Trading Company and the Trading Advisor wish
to amend the Advisory Agreement dated as of April 30, 2007 to reflect certain
changes in the futures interests traded by the Trading Advisor.
 
NOW, therefore, the parties agree as follows:
 
1. The first sentence of Section 5(a)(i) shall be deleted and replaced by the
following:
 
The Trading Company shall pay the Trading Advisor a monthly management fee equal
to 1/12 of 1.5% (a 1.5% annual rate) of the Net Assets (as defined in Section
5(c) hereof) as of the first day of each month (the “Management Fee”).
 
2. Exhibit C to the Agreement shall be deleted and replaced by the following:
 


EXHIBIT C
FUTURES INTERESTS TRADED
 
 
                          
                        Market                   Exchange
 
             



                        Bonds
 
Treasury Notes (5 Year)                 CBOT

 
Treasury Notes (10 Year)                       CBOT

 
BOBL                     EUREX      

 
Bunds                    EUREX

 
Long Gilt                   LIFFE

 
Treasury Bonds (30 Year)                      CBOT

 
Japanese Govt Bonds (10 Year)                        TSE



 
Energies

 
Crude Oil                   NYMEX & ACCESS

 
Natural Gas                       NYMEX

 
Heating Oil                        NYMEX



 
 

--------------------------------------------------------------------------------

 
 
Foreign Exchange (Cash)

 
USD/AUD                 N/A - OTC

 
USD/GBP                   N/A - OTC

 
EUR/USD                   N/A - OTC

 
USD/CAD                  N/A - OTC

 
USD/JPY                    N/A - OTC

 
USD/CHF                   N/A – OTC

 
NZD/USD                  N/A – OTC

 
USD/MXN                 N/A – OTC

 
USD/ZAR                  N/A - OTC



 
Share Indexes

 
Hang Seng                   HKFE

 
FTSE 100                      LIFFE

 
Dax                    EUREX

 
CAC 40 Index                          EURONEXT

 
Nikkei 225 Index (Osaka)                   OSE

 
E-Mini Nasdaq                       CME

 
DJ Euro 50 Index                    EUREX

 
E-Mini S&P                CME

 
Mini Dow Jones (Day)                     CBOT

 
Amsterdam Index AEX                    EOE



 
Soft & Agricultural Commodities

 
Wheat                                                                     CBOT &
ACCESS

 
Corn                                                                        CBOT
& ACCESS

 
Soybeans                                                               CBOT

 
Coffee                                                                    
ICE-NYBOT

 
Cotton                                                                   
ICE-NYBOT

 
Soybean Meal                                                       CBOT

 
Soybean Oil                                                           CBOT

 
Sugar                                                                     
ICE-NYBOT

 
Lean Hogs                                                             CME

 
Live Cattle                                                             CME



 
Metals

 
Gold                                                                       
COMEX

 
Copper                                                                   COMEX



 
3. In all other respects the Advisory Agreement remains unchanged and of full
force and effect.
 
 
                                                                                                  
- 2 -
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By                                                                        
Walter Davis
President


MORGAN STANLEY SMITH BARNEY KAISER I, LLC 


By:  Ceres Managed Futures LLC
(Trading Manager)




By                                                                        
Walter Davis
President




KAISER TRADING GROUP PTY. LTD.




By                                                                           
Karl O’Shaughnessy
Director
 
- 3 -

